Citation Nr: 1760986	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  10-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a rating in excess of 30 percent since October 30, 2008, for status-post right knee replacement with post-traumatic arthritis, to include separate compensable ratings for surgical scars.

3.  Entitlement to a compensable rating, since October 30, 2008, for lumbosacral spine degenerative disc disease and stenosis, status-post laminectomy, discectomy, and fusion, to include separate compensable ratings for associated neurological deficits, a rating in excess of 20 percent for right lower extremity sensory and motor deficit, and a compensable rating for erectile dysfunction.

4.  Entitlement to a compensable rating since October 30, 2008, for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1964 to February 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March and October 2009 decisions of the Houston, Texas, Regional Office (RO). In January 2015, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO. In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. Transcripts of both hearings are in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

At his January 2017 Board hearing, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits. The evidence considered by the SSA in granting the Veteran's claim is not of record. Therefore, remand is necessary. See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Remand is also necessary to afford the Veteran new VA examinations. At his January 2017 Board hearing, he indicated that his hearing loss disability had worsened since his last examination and that he had several neurological deficits associated with his service-connected lumbar spine disorder. 

Additionally, the August 2009 VA medical opinion regarding service connection for a cervical spine disorder is inadequate because the examiner only provided an opinion as to whether a cervical spine disorder was caused by the service-connected lumbar spine disorder, but did not address the Veteran's other service-connected disorders or aggravation. The provided opinion also was not specific to this Veteran. The examiner stated that the "[m]ore likely etiologies for these claimed conditions are the more common etiologies for osteoarthritis including, but not limited to:  age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, subsequent trauma and intercurrent injury, life style choices, and post-service occupation." The examiner seemed to just list any possible cause of osteoarthritis and did not specify which, if any of those, was the etiology of this Veteran's disorders.

Lastly, remand is necessary to obtain any outstanding VA treatment records, including from Dr. Epstein, from whom the Veteran reported receiving treatment.

The case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for the claimed disorders, including any records related to treatment provided by Dr. Epstein.

3.  Schedule the Veteran for a VA audiology examination to obtain an opinion as to the current nature of his bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

4.  Schedule the Veteran for a VA lumbar spine examination, an erectile dysfunction examination, and a lower extremity neurological examination to obtain an opinion as to the current nature of his lumbar spine disorder and associated disorders. All indicated tests and studies should be accomplished and the findings reported in detail. IF ADDITIONAL EXAMINATIONS ARE WARRANTED BASED ON THE VETERAN'S NEUROLOGICAL SYMPTOMS ASSOCIATED WITH HIS LUMBAR SPINE DISORDER, THOSE EXAMINATIONS SHOULD ALSO BE CONDUCTED.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

In addition to fully completing the VA examination reports for the examinations requested, the examiner should:

a.  expressly state all neurological symptoms associated with the Veteran's lumbar spine disorder.

b.  address the number and duration of any incapacitating episodes during the entire period on appeal.

The examiner's attention is drawn to the Veteran's January 2017 Board hearing where he reported shooting pain from his buttocks to his feet on the right side, difficulty chewing food, jaw clicking, bowel accidents, and bladder accidents associated with his lumbar spine disorder.

5.  Schedule the Veteran for a VA right knee examination and a scar examination to obtain an opinion as to the current nature his disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

6.  AFTER ALL THE ABOVE DEVELOPMENT IS COMPLETE, schedule the Veteran for a VA cervical spine examination to obtain an opinion as to the nature and etiology of his disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified cervical spine disorder was caused by any in-service injury, disease, disorder, or event.

b.  whether each identified cervical spine disorder was caused by any service-connected disorder.

c.  whether each identified cervical spine disorder was aggravated by any service-connected disorder.

The Veteran is currently service connected for status-post right knee replacement with post-traumatic arthritis; scar, post-operative, median parapatellar excision of neuroma; right knee residual surgical scars; status-post left shoulder subacromial decompression and acromioplasty (formerly chronic impingement syndrome with degenerative joint disease, left acromioclavicular joint); tinnitus; bilateral hearing loss; lumbosacral spine, degenerative disc disease and stenosis, status-post lumbar laminectomy, discectomy, and fusion; right lower extremity sensory and motor deficit; and erectile dysfunction. THE VETERAN MAY BE SERVICE CONNECTED FOR ADDITIONAL DISORDERS BASED ON THE ABOVE-DIRECTED EXAMINATIONS. BEFORE RENDERING THE REQUESTED OPINIONS, THE EXAMINER SHOULD BE INFORMED ABOUT ALL OF THE VETERAN'S SERVICE CONNECTED DISORDERS.

IN ADDITION TO ALL RECORDS ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*December 1965 service treatment record indicating that the Veteran fell from a truck. VBMS Entry 3/29/1996, p. 18.

*February 1967 report of medical history and physical examination for service separation where no neck or cervical spine complaints were noted. VBMS Entry 3/29/1996, p. 4-7.

*February 2001 letter from a VA chief of orthopedic surgery stating that "it is quite possible that problems originating with the right knee can cause problems both in the back and in the contralateral knee as the patient alters his gait to accommodate the pain and deformity about the injured extremity." VBMS Entry 2/23/2001.

*August 2009 VA examination report stating that the Veteran had an anterior cervical disc fusion with plate and right upper extremity numbness and paresthesias.

7.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




